Citation Nr: 1646286	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for prostate disability, claimed as prostatitis, except for prostate cancer.

2.  Entitlement to service connection for hematuria.

3.  Entitlement to service connection for a skin disability, claimed as eczema.

4.  Entitlement to an initial, compensable rating for hypertension.

5.  Entitlement to an initial, compensable rating for cardiomyopathy prior to July 12, 2011.

6.  Entitlement to a compensable rating for cardiomyopathy from July 12, 2011.

7.  Entitlement to an initial, compensable rating for plantar fasciitis.

8. Entitlement to an initial, compensable rating for post-operative left inguinal hernia with residual scar.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge who is no longer employed at the Board. A transcript of the hearing is of record.  The Veteran was informed that he had the right to appear at another hearing before another Veterans Law Judge.  However, in an August 2016 written statement, the Veteran's representative indicated that he did not wish to schedule another hearing.

In April 2013, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

In an August 2013 rating decision, the AOJ granted service connection for deviated septum, residual of nasal fracture.  As this represents a full grant of the matter previously on appeal, it is no longer before the Board.

With respect to the claimed prostate disability, the Board's review of the record reflects that the Veteran separately claimed service connection for prostate cancer in October 2015.  While the RO issued a rating decision in April 2016 granting service connection for prostate cancer, it subsequently issued a decision in June 2016 proposing to sever service connection for this disability.  Accordingly, the Board has recharacterized the disability on appeal to exclude the separate claim for service connection for prostate cancer.  In addition, given the Board's decision to award staged ratings for the service-connected cardiomyopathy, this matter has been separated into two periods, as noted on the title page.

The issues of entitlement to service connection for prostate disability, hematuria, and skin disability, as well as the claims for an increased initial rating for plantar fasciitis and left inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a history of diastolic blood pressure over 100 and is required to take medication to control his hypertension.

2.  Prior to July 12, 2011, the Veteran's cardiomyopathy was productive of cardiac hypertrophy as shown on electrocardiogram.

3.  From July 12, 2011, the Veteran's cardiomyopathy is not productive of workload of great than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syndrome, or cardiac hypertrophy or dilatation.



CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  Prior to July 12, 2011, the criteria for an initial 30 percent rating for cardiomyopathy were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2016).

3.  From July 12, 2011, the criteria for a compensable rating for cardiomyopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claims for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

Additionally, the Veteran was afforded VA examinations in 2009 and 2013 and to evaluate the severity of his service-connected disabilities. The Board finds that the May 2013 VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides details sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examination complies with the Board's 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran also presented testimony at a Board hearing in November 2012. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria and Analysis

The Veteran is seeking initial higher ratings for hypertension and cardiomyopathy. Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

A. Hypertension

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

The Veteran's service treatment records reflect diagnosis and treatment of hypertension, with control with medication.  A December 1986 emergency treatment note reflects blood pressure of 130/80.  Blood pressure was 142/90 on treatment in December 1992.  

In April 1996, the Veteran was seen for evaluation of fluctuating blood pressure.  At that time, readings were 160/92 and 160/90.  He continued with blood pressure checks in April 1996, and readings of 152/118 and 162/92 were indicated.  On treatment in April 1998, blood pressure was 168/82, while in June 1998, blood pressure was 168/106.  Subsequent treatment records note that the Veteran was taking hypertensive medication.  In February 1999, blood pressure was 159/99 and 167/93.  In May 1999 blood pressure was 146/102.  A June 1999 emergency medicine report notes blood pressure of 169/96.    A February 1999 blood pressure check was 137/80.  In March 1999, manual blood pressure was 146/90 while automatic blood pressure was 148/87.  An April 1999 treatment report notes blood pressure of 158/98 and use of blood pressure medication, while it was 150/80 in December 1999.  In October 2000, blood pressure was 163/97.  Blood pressure was 142/90 on treatment in February 2003.  A serial blood pressure check completed in October 2006 noted a highest reading of 140/82.  On treatment in February 2007, blood pressure was 150/80.  

Following service, on VA general medical examination in January 2009, three blood pressure readings were taken, which were 136/96, 126/86, and 125/84.  He was on Hydrochlorothiazide (HCTZ) medication for treatment.  The examiner diagnosed hypertension, treated and controlled.

During the Veteran's November 2012 Board hearing, he testified that he was diagnosed with hypertension in service, and he did have some lower readings that were 100.  He had been on medication since service, and his readings had been generally stable since that time.  He believed that his readings were in the 100 range while treatment providers were trying to assess the best medications for treatment while in service.  He indicated that his hypertension medication had been increased.

On VA examination in May 2013, the Veteran endorsed hypertension diagnosed in service.  He had no chest pain, orthopnea, history of heart surgery or of stroke or myocardial infarction.  Three blood pressure readings were taken, which were 140/76, 138/80, and 140/80.  There were no other pertinent physical findings.  

The examiner diagnosed hypertension and noted a date of diagnosis of 1996.
The examiner noted that the Veteran's hypertension was well-controlled, but is likely the reason for his septal hypertrophy on 2007 echocardiogram, resolved in 2011 echocardiogram.  The resolution of hypertension was likely due to the hypertension, well-controlled by medication.  Hypertrophy was the type of cardiomyopathy referred to in the Veteran's records.

VA treatment records also document diagnosis and treatment of hypertension.  On VA treatment in December 2010, blood pressure was 112/70.  In April 2011, blood pressure was 134/79.  In December 2013, blood pressure was 149/79.  In September 2015, blood pressure was 173/83.  A treatment note indicates that the Veteran's blood pressure had been elevated to the 150s/90s for the last 6 months.  He denied any chest pain or shortness of breath, and he was compliant with medication.  It was indicated that his hypertension had been uncontrolled for the last 6 months.  He was recommended to start additional medication, but declined and noted that he would cut down on salt for the next 3 months.

On VA treatment in February 2016, blood pressure was 180/70, while he was 145/78 a few days later, and a week later in February 2016 it was 142/76.  In March 2016, elevated blood pressure was noted, though the Veteran reported that his blood pressure was generally in the 120s/70s at home.  In April 2016, blood pressure was 193/77.  

The Board acknowledges that the majority of recent service and post-service treatment records do not reflect diastolic pressure of greater than 100.  However, review of service treatment records shows that in the past, prior to being placed on medication, the Veteran had some instances when his diastolic blood pressure was 100 or more.  Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating for hypertension are met based on a history of diastolic blood pressure of 100 or more and the need for continuous medication.

However, there is no documentation that diastolic blood pressure was ever predominantly 110 or more or that systolic blood pressure was ever predominantly 200 or more during the period pertinent to this appeal.  Review of the Veteran's treatment records and examination reports document blood pressure readings that were consistently well below these thresholds.  While recent treatment records document some fluctuating and increased readings, these thresholds still are not met.  The Veteran did not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examinations and in his VA treatment records.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension, including his Board hearing testimony. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, the Board's award of a 10 percent rating is based, in part, on his description of his symptoms, particularly with regard to his report of his blood pressure readings history in service.  With respect to his entitlement to a higher rating still, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Accordingly, the Board finds that an initial 10 percent rating, but no higher, for hypertension is warranted.  

B. Cardiomyopathy

The Veteran's service-connected cardiomyopathy is rated as noncompensable disabling pursuant to the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7020.

Under this diagnostic code, a 10 percent evaluation is assigned for coronary artery disease with a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray.  

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran's service treatment records reflect that in January 2007, cardiac workup test revealed an abnormal T wave.  The Veteran denied history of cardiac problems or symptoms and denied chest pain.  

The Veteran was referred for echocardiogram in February 2007, which revealed left ventricular ejection fraction of 60 to 65 percent.  Severe asymmetric septal hypertrophy was also seen.  He was assessed with cardiomyopathy, hypertrophic.  He was indicated to be asymptomatic.

In April 2008, it was noted that the Veteran was seen for follow-up and was clinically doing well without complaint.  He continued to exercise without difficulty.  

On VA general medical examination in January 2009, the Veteran stated that he was found to have some abnormality on echocardiogram with some irregular beats in 2007.  He was referred to a cardiology clinic and had extensive evaluation, at which time a diagnosis of cardiomyopathy was made.  At that time, he was having no chest pain or shortness of breath.  He was not on specific medication for cardiomyopathy.  He exercised and estimated that he got up to a METs of greater than 10 walking on a treadmill for over 20 minutes.  He did not do real strenuous or vigorous exercise on the advice of his physician; however, the exercises he performed did not create any discomfort or any undo shortness of breath.  Specifically, he did not have any chest discomfort or cardiac symptoms including angina, undue dyspnea, fatigue or dizziness.  He was on treatment for hypertension, but not any treatment for the heart condition.  

Chest x-ray revealed cardiomegaly, clear lungs, and a bony thorax negative.  Echocardiogram was abnormal with ST and T wave abnormality, consider anterolateral ischemia.  The examiner diagnosed cardiomyopathy.

On VA treatment in July 2011, the Veteran underwent cardiac work-up.  The examiner noted a normal echocardiogram with excellent exercise tolerance.  A peak estimated workload of 13.4 METs was noted.

During the Veteran's November 2012 Board hearing, he testified that his condition was worsening and he experienced episodes of chest pain and fainting spells which his doctors felt were due to his heart condition and required further testing and monitoring.  

On VA examination in May 2013, the Veteran reported that he had been diagnosed with cardiomyopathy by a February 2007 echocardiogram, which revealed severe septal hypertrophy on testing.  The remainder of the echocardiogram showed normal ejection fraction of 60 to 65 percent.  

The examiner noted that a repeat echocardiogram performed at the VA in July 2011 was normal, showing an ejection fraction of 66 percent and 13.4 METS.  No ischemia or cardiomyopathy was found.  This meant that the previous cardiomyopathy in the 2007 echocardiogram was improved and not found on the more current readings.  The Veteran's atypical chest pain was found to be due to gastrointestinal condition.  

The examiner determined that there was no indication of myocardial infarction, congestive heart failure, cardiac arrhythmia, a valve condition, infectious heart condition, or pericardial adhesions.  He had no history of surgical or non-surgical procedures or hospitalizations.  

Physical examination revealed regular heart rhythm and a point of maximal impact of the 5th intercostal space.  Heart sounds were normal.  There was no jugular-venous distention.  Auscultation of the lungs was clear.  Peripheral pulses were normal and there was no edema.  On diagnostic testing in July 2011, there was no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 66 percent.  METs level was 13.4.  

She noted that the Veteran's cardiomyopathy had resolved as of the July 2011 echocardiogram.  The examiner noted that the Veteran was a substitute teacher and had worked for 18 months, 5 days a week.  He reported that he missed one day of work in 2012 due to a black out spell, but the examiner indicated that she did not think this was due to a heart condition.  

Continued VA treatment records do not disclose any cardiac complaints or symptoms.

Based on the foregoing, the Board concludes that an initial, 30 percent rating for cardiomyopathy is warranted.  In so finding, the Board notes that service treatment records clearly indicate a finding of hypertrophy on electrocardiogram, which was confirmed by the VA examiner in 2009.  Accordingly, a 30 percent rating based upon hypertrophy on electrocardiogram is warranted.

However, the Board also finds that a noncompensable rating is warranted from the period beginning July 12, 2011, the date of normal VA electrocardiogram findings.  As indicated, the VA examiner noted that the Veteran's electrocardiogram was normal as of this date, and the Veteran's cardiac hypertrophy had resolved.  Accordingly, the Board finds that the evidence does not support a finding of hypertrophy, and thus a 30 percent rating is not warranted from this date.  

Moreover, the Board notes that the examinations findings do not disclose that workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope at any point relevant to the appeal period.  

Again, the Board has considered the Veteran's statements regarding worsening disability and increasing symptoms.  The competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The Board further notes that the VA examiner indicated that the Veteran's report of fainting and chest pain have not been attributed to his cardiomyopathy. 

For the foregoing reasons, the Board concluded that an initial 30 percent rating for cardiomyopathy is warranted for the period prior to July 12, 2011, but that a compensable rating from that date is not warranted.  

C. Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disability has impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has been assigned 70, 90, and 100 percent combined evaluations for his service-connected disabilities during the course of this appeal-notwithstanding the awards of increased ratings for the disabilities on appeal discussed above. These evaluations fully contemplate the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected hypertension; however, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for the appeal period.  In addition, while a 30 percent initial rating for cardiomyopathy prior to July 12, 2011 is warranted, a noncompensable rating is assigned from that date. In denying any higher rating, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 10 percent rating for hypertension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial 30 percent rating for cardiomyopathy, prior to July 12, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for cardiomyopathy from July 12, 2011, is denied.


REMAND

The Board's review of the claims file reveals that additional development on the remaining claims for service connection is warranted. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall, 11 Vet. App. at 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

As indicated in the Board's previous remand, the Veteran was treated at various times in service for skin complaints.  In April 1983, he was treated for a groin rash.  In March 1984, he was treated for tinea corporis on his back.  In November 1985, he was assessed with fungal dermatitis after complaining of a rash on his back, chest, and face.  In February 1991, he complained of a rash on both arms and shoulders, with some on his back, and was assessed with tinea corporis.  A December 1992 report notes that the Veteran had experienced a rash since he went to Bermuda.  The assessment at that time was tinea corporis versus other rash.  On report of medical history in November 2006, the Veteran endorsed a history of rash to the buttocks, back, and arms with symptoms for 10 years.  He stated that he was diagnosed with eczema.  In January 2007, the Veteran presented with a rash and multiple round, scaly lesions on the trunk, upper arms, and shoulders noted.  He was assessed with dermatomycosis, tinea versicolor, and dermatophytosis.  In September 2007, a provider noted that antifungals and topical steroids had not relieved the Veteran's symptoms.  On dermatology consultation, the assessment included eczema and post-inflammatory hyperpigmentation.  

Post-service, the Veteran was afforded a VA general medical examination in January 2009, during which the examiner diagnosed tinea pedis (for which service connected is already established), but no other skin-related diagnoses.

A 2011 VA treatment report reflects the Veteran's report of a rash on the buttocks for the past 20 years.

Pursuant to the Board's April 2013 remand, the Veteran was afforded a VA examination in May 2013.  In the medical history portion of the examination, she indicated that she was unable to find evidence in service treatment records of the Veteran's reported rash on the buttocks and back progressing to the upper shoulders and arms.  After physical examination, that examiner diagnosed eczema.  She found that the condition was less like as not related to service because there was no evidence that the Veteran's history of rash in service is related to the current problems with eczema as seen in the photographs.  She found that there was lack of continuity of care in the records in service which led to his current diagnosis.

The Board finds this opinion inadequate for a variety of reasons.  First, the VA examiner was unable to find the Veteran's complaints and treatment of skin rash, including of the back and arms, which are clearly documented in service treatment records.  In addition, the VA examiner does not consider and address the Veteran's statements regarding the continuous nature of his symptoms in and since service.    Furthermore, the VA examiner diagnosed eczema and provided an assessment of the amount of area of the skin affected, but did not identify the affected parts.

Accordingly, an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the claimed disabilities associated with hematuria and prostatitis, the record likewise reflects that the Veteran was afforded a VA examination in May 2013-pursuant to the Board's remand instructions-to determine whether there was any related disabilities, and if so, whether such disability was due to or a result of any in-service occurrence of hematuria and prostatitis.

That VA examiner diagnosed an enlarged prostate (benign prostatic hypertrophy), and determined that the disability was less likely than not related to service, as the Veteran's hematuria in 1979 was not a manifestation of the prostate problems seen today.  He noted that prostatic hypertrophy developed with age and was not caused by the hematuria in 1979.  

However, the examiner did not address the findings of prostatitis in service.  Again, the Board finds this opinion is inadequate, and an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for increased rating for plantar fasciitis, the Board observes that the Veteran was afforded an examination in May 2013, in accordance with the Board's remand instructions.  On that examination, the examiner found no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux ridigus, or claw foot (pes cavus).  X-rays showed no evidence of arthritis, but documented calcaneal spurs bilaterally.  

Since that time, a March 2015 VA podiatry clinic note indicates that the Veteran presented with concerns regarding the bilateral medial ankle and pes planus/instep issues.  A June 2015 VA rheumatology note reflects that the Veteran noted pain and swelling of the ankles.  He reported difficulties with walking.  He had flat feet.  The examiner indicated pain in the ankles and feet with loss of arches, and heel spurs in the ankles.  The examiner noted that the Veteran's joint pain was likely plantar fasciitis, osteoarthritis and degenerative joint disease.  Objectively, the examiner noted flexible pes planus right greater than left with medial column stance/gait collapse and instep discomfort, and instep discomfort, moderate hallux abducto valgus, reducible hammer toes, generally with in normal range of motion.  He was assessed with posterior tibialis dysfunction, bilateral medial ankle and foot column collapse, pes planus, ankle arthralgias, and instep arthralgia.  Pes planus was again noted in February 2016.  

It is unclear as to whether these other foot conditions are related to the service-connected plantar fasciitis, and if not, whether any symptomatology attributable to these other conditions can be separated from the service-connected plantar fasciitis.  Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

With respect to the claim for increased rating for hernia disability, the Veteran was likewise afforded an updated examination in May 2013 due to reports of worsening disability, pursuant to the Board's remand instructions.  That examiner noted that the Veteran had undergone bilateral inguinal hernia surgery in 2012; however, reports of this surgical treatment are not associated with the claims file.  Moreover, the examiner found evidence of reflex sympathetic dystrophy associated with the surgical treatment on examination.  Given the foregoing, the Board believes that follow-up treatment records and any updated treatment records related to the hernia surgery should be associated with the claims file. 
	
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims folder all outstanding records of the Veteran's VA treatment.

2.  The AOJ should also send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection and for increased rating-to specifically include records of treatment from the Veteran's 2012 hernia surgery and any follow-up hernia treatment. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of the his plantar fasciitis. All necessary tests should be conducted.

The examiner should specifically identify all foot disorders (the examiner's attention is directed to the March 2015 VA podiatry clinic note and June 2015 VA rheumatology note).  The examiner should identify all symptomatology attributable to each disorder to the extent possible.  The examiner should also indicate whether it is at least as likely as not that any other foot disorders were caused and/or aggravated by the service-connected pes planus.

Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

4.  Return the May 2013 VA examination report to the examiner(s) (or another examiner if unavailable) for an addendum opinion with respect to the claimed skin and prostate/hematuria disabilities.  

Skin- The examiner should clearly identify all current skin disabilities.  Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability was incurred in service or is otherwise medically related to service, to include the various reports of rash, tinea corporis, and dermatitis in service.

Prostate/Hematuria- The examiner should clearly identify any disability related to the prostate and/or hematuria present during the course of the appeal period (from 2009), to include benign prostatic hypertrophy and not including prostate cancer. Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability was incurred in service or is otherwise medically related to service, to include the various reports of prostatitis and hematuria therein.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

5. Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


